Title: To Benjamin Franklin from Kéralio, 12 December 1782
From: Kéralio, Agathon Guynement, chevalier de
To: Franklin, Benjamin


Forbach, le 12e. Xbre. 1782.
La Celeste amie de Monsieur Franklin n’a pas le temps de lui écrire; mais elle lui fait les plus tendres amitiés et l’embrasse de tout son cœur; elle recommande à ses bontés ordinaires le paquet ci-joint pour son fils ainé.
Le courier de Demain est attendu avec bien de l’impatience; nous esperons qu’il nous apportera la paix. Et qui aura joué Le premier role? L’illustre Mr. Franklin que le secretaire Keralio assure de son tendre respect./.
Mille amitiés à Mr. son fils.
 
Notation: Chevr. de Keraglio Forbach 12 Decr. 1782
